DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-38 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,809,579. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of Formula I (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image1.png
    204
    266
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    160
    274
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    146
    261
    media_image3.png
    Greyscale

Further, the reference claims include several specific compounds within the genus of Formula I of reference claims, see for example, claims 12-25.  The reference claims specifically recite the compound of instant claims, see the fourth compound in claim 12 (relevant portion provided below for convenience).

    PNG
    media_image4.png
    40
    260
    media_image4.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claim 26.  The reference disclosure provides that the compounds of Formula I are ketohexanekinase (KHK) inhibitors (see col. 1) and useful in treatment of a disease for which inhibitor of KHK is indicated (see col. 12).  Further, the reference discloses crystalline forms are included within the scope of the compounds of the invention (see col. 10) and discloses crystal form with corresponding powder x-ray diffraction pattern for some of the compounds, see for example, the compound of Example 4.
The compound recited in instant claims drawn to ‘pharmaceutical composition’ is a species within the genus of the compounds of reference claims and is present in the specific compounds recited in, for example, claim 12.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof including the specific compound recited reference claim 12, e.g., the fourth listed compound, and the crystalline form thereof, with the reasonable expectation that such 
The instant claims 25-38 recite ‘a method of treating a disease for which an inhibitor of KHK is indicated’ wherein the method comprises administering a therapeutically effective amount of a composition comprising a specific compound recited in reference claims.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,787,438. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a method of treating a disease for which an inhibitor of KHK is indicated, the method comprising the administration to a human in need thereof a therapeutically effective amount of a compound, wherein the compound is … ’ (relevant portion of reference claims is provided below).  The compound recited in reference claims is identical to the compound recited in the ‘method of treating’ of instant claims.  

    PNG
    media_image5.png
    131
    276
    media_image5.png
    Greyscale




The compound recited in instant claims is identical to the compound recited in reference claims, i.e., [(1R,5S,6R)-3-{2-[(2S)-2-methylazetidin-1-yl]-6-(trifluoromethyl)pyrimidin-4-yl}-3-azabicyclo[3.1.0]hex-6-yl]acetic acid.
One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound of reference claims, and the corresponding pharmaceutical composition.  Accordingly, one of ordinary skill in the art would be in possession of the compound recited in instant claims, including the crystalline form thereof, and the pharmaceutical composition comprising the compound, a salt thereof or crystalline form thereof.
One of ordinary skill in the art in possession of the reference claimed method of administering the compound, would have been motivated to select the compound and prepare a pharmaceutical composition comprising the compound, with the reasonable expectation of using the pharmaceutical composition comprising the compound in a method of treating a disease for which an inhibitor of KHK is indicated as taught in the reference.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,988,463. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a method of treating a disease for which an inhibitor of KHK is indicated, the method comprising the administration to a human in need thereof a therapeutically effective amount of a compound, wherein the compound is … ’ (relevant portion of reference claims is provided below).  The compound recited in reference claims is identical to the compound recited in the ‘method of treating’ of instant claims.  

    PNG
    media_image6.png
    117
    281
    media_image6.png
    Greyscale

The reference claim 2 provides that ‘the compound recited in claim 1 is in crystalline form’ and claim 3 recites the ‘powder x-ray diffraction pattern data for the compound recited in claim 1’.  Further, the reference teaches that ‘the invention compounds are administered in the form of a pharmaceutical composition in a dose effective for the treatment intended’ (see col. 20).
The compound recited in instant claims is identical to the compound recited in reference claims, i.e., [(1R,5S,6R)-3-{2-[(2S)-2-methylazetidin-1-yl]-6-(trifluoromethyl)pyrimidin-4-yl}-3-azabicyclo[3.1.0]hex-6-yl]acetic acid.
One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound of reference claims, and the corresponding pharmaceutical composition.  Accordingly, one of ordinary skill in the art would be in possession of the 
One of ordinary skill in the art in possession of the reference claimed method of administering the compound, would have been motivated to select the compound and prepare a pharmaceutical composition comprising the compound, with the reasonable expectation of using the pharmaceutical composition comprising the compound in a method of treating a disease for which an inhibitor of KHK is indicated as taught in the reference.

	Receipt is acknowledged of the Information Disclosure Statement filed on March 23, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 26, 2022